In Error to the District Court of the United States for the District of Montana. L. O. Evans, of Kulte, Mont., W. B. Rodgers, of Anaconda, Mont., and D. Gay Stivers, of Butte, Mont., for defendant in error. On motion of counsel for defendant in error, writ of error dismissed for the noneompliance by the plaintiff in error with the pro visions.of subdivision 1 of rule 16 of the rules of practice of this court (150 Fed. xxix, 79 C. C. A. xxix); the plaintiff in error having foiled to file a record thereof and to docket the case by or before the return day required by said rule.